 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    STEVEN DANIEL ORR,                             Case No. 2:17-cv-02908-RFB-GWF
12                      Petitioner,                  ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for enlargement of time (third request) (ECF No. 12),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents’ motion for enlargement of time (third

20   request) (ECF No. 12) is GRANTED. Respondents will have through February 18, 2019, to file

21   an answer or other response to the amended petition (ECF No. 6). No further extensions shall

22   be granted absent extraordinary circumstances.

23          DATED: February 6, 2019.
24                                                             ______________________________
                                                               RICHARD F. BOULWARE, II
25                                                             United States District Judge
26

27

28
                                                     1
